Filed 8/25/16 In re Spencer A. CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


In re SPENCER A., a Person Coming                                  B269876
Under the Juvenile Court Law.                                      (Los Angeles County
                                                                   Super. Ct. No. DK12277)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

CHRISTINE A.,

         Defendant and Appellant.



         APPEAL from a judgment and orders of the Superior Court of Los Angeles
County. Debra L. Losnick, Commissioner. Affirmed.
         Annie Greenleaf, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mary C. Wickham, County Counsel, R. Keith Davis, Acting Assistant County
Counsel and Julia Roberson, Deputy County Counsel for Plaintiff and Respondent.


                                  ________________________________
       Christine A. (Mother) appeals from the juvenile court’s judgment and orders
declaring her son, Spencer A. (Son), now age 17, a dependent of the court and
terminating jurisdiction through a family law order which granted Mother joint legal and
primary physical custody. Mother argues insufficient evidence supports the court’s
jurisdictional findings that Mother’s suicide attempt endangered Son. Mother’s appeal is
moot, however, because we can provide her no effective relief by overturning the
jurisdictional findings.
                                        BACKGROUND
       Son came to the attention of the Department of Children and Family Services
(DCFS) on April 23, 2015, when a caller informed DCFS Mother was involuntarily
hospitalized under Welfare and Institutions Code section 5150 after she attempted suicide
while Son was home.1 During later investigation, DCFS discovered on the day of
Mother’s suicide attempt, Son received a call from Mother’s friend warning him Mother
was going to hurt herself. Son found Mother crying in the bathroom. Mother told Son
she had “ ‘done something stupid,’ ” but stated once she “realized what she ha[d] done,”
she threw up pills she had swallowed; DCFS later learned Mother had ingested about 10
Advil PM pills. Son then held his crying mother as he called poison control, which
recommended Mother go to the hospital immediately. Mother initially resisted, but Son
eventually persuaded her to go. The hospital discharged Mother the next day and
reported that although Mother had a psychiatric history consistent with depression, she
had no history of hospitalizations, suicidality, or psychosis and was “safe, lucid, [and]
calm.” Despite remaining “moderately depressed,” the hospital indicated Mother had “a
good safety and follow up plan,” was taking medication, and had a referral to a mental
health professional. Mother subsequently attended a number of therapy sessions and
continued to take her medication. Son stated he did not believe Mother had mental health
problems and later reported Mother was “ ‘doing a million times better.’ ”



       1 Undesignated      statutory references are to the Welfare and Institutions Code.

                                                 2
       DCFS’s investigation of Son’s father, Christian A. (Father), proved more
troubling. DCFS ultimately concluded Father’s alleged physical violence toward past
girlfriends and his aggressive and threatening words to Mother in Son’s presence
endangered Son. Father is not a party to this appeal and we address the facts pertaining
to him only insofar as they relate to Mother’s appeal.
       On July 20, 2015, DCFS filed a dependency petition. It alleged Father’s past
physical abuse of his girlfriends and past verbal abuse of Mother in Son’s presence
endangered Son under section 300, subdivisions (a) and (b). It additionally alleged
Mother’s suicide attempt and mental and emotional challenges endangered Son under
subdivision (b). The court amended the subdivision (b) allegations regarding Mother and
sustained the petition under subdivision (b) against both Mother and Father on October 6,
2015. At a disposition hearing on December 9, 2015, DCFS recommended the court
terminate jurisdiction and issue a family law order. Mother’s counsel agreed. The court
terminated jurisdiction and issued a family law order granting Mother joint legal and
primary physical custody. Mother appealed.
                                      DISCUSSION
       On appeal, Mother argues (1) the appeal is not moot; (2) her challenges to the
findings against her are justiciable; and (3) insufficient evidence supports the
jurisdictional findings against her. We hold the appeal is moot and therefore do not reach
Mother’s second and third arguments.
       An appeal is moot when the case no longer presents an actual controversy because
subsequent actions have resolved the original issue. (In re Christina A. (2001) 91
Cal.App.4th 1153, 1158.) Here, Mother disputes the jurisdictional findings. “[A]n
appellate court may decline to address the evidentiary support for any remaining
jurisdictional findings,” however, “once a single finding has been found to be supported
by the evidence.” (In re I.A. (2011) 201 Cal.App.4th 1484, 1492.) This is especially so
when the court “cannot render any relief . . . that would have a practical, tangible impact
on” the parent’s position in a dependency proceeding. (Ibid.)



                                              3
       Here, the court sustained the allegations against Father and because those
sustained allegations are not challenged in this appeal, overturning the findings against
Mother would not overturn the court’s jurisdiction. As to the dispositional orders, after
sustaining the petition, the court terminated jurisdiction and granted Mother joint legal
and primary physical custody. This disposition placed no restrictions on Mother’s
parenting. The court’s dispositional orders therefore are entirely in Mother’s favor.
Mother’s position could not be improved in any practical way if we held insufficient
evidence supported the jurisdictional findings as to her because the court terminated
jurisdiction and its disposition orders restricted her in no way. Although she argues that
such findings may prejudice her in future proceedings, Son is almost 18 and Mother has
no other children.
       Mother’s other arguments as to why the findings may negatively impact her are
unavailing. For example, Mother argues DCFS must now place her on the Child Abuse
Central Index (also known as “CACI”). Mother is mistaken. DCFS is not required to
report cases of general neglect, like the one here, for CACI purposes. (See Pen. Code, §§
11165.2, subds. (a)–(b), 11169, subd. (a), 11170.) She also argues there is a “strong
public interest” in this court preventing unnecessary dependency actions. The sustained
findings against Father demonstrate that this action was necessary, however. Mother
additionally argues that Son will be stigmatized by having been adjudged a dependent.
We see no reason why Son’s dependency will stigmatize him, especially in light of the
brief period the court exercised jurisdiction over him, his impending adulthood, and the
highly confidential nature of dependency proceedings. Finally, Mother alleges the
findings against her will socially stigmatize her and could prevent her from accessing
proper mental health care. As with Son, we see no reason why the findings of these
private proceedings would become public and socially stigmatize Mother, and her
argument the findings might prevent her from obtaining proper mental health care is
inappropriate.
       “[T]he critical factor in considering whether a dependency appeal is moot is
whether the appellate court can provide any effective relief if it finds reversible error.”

                                              4
(In re N.S. (2016) 245 Cal.App.4th 53, 60.) As in In re N.S., the jurisdictional findings
against Mother are not the sole basis for jurisdiction and are not the basis of any order
against her, therefore reversing the findings would provide Mother no effective relief.
Any other potential negative consequences stemming from the sustained orders are
speculative at best. Son, moreover, will soon turn 18 and, in these circumstances, fall
outside the juvenile court’s jurisdiction. Mother’s appeal is therefore moot; we
consequently do not address her remaining arguments.
                                      DISPOSITION
       The juvenile court’s judgment and orders are affirmed.
       NOT TO BE PUBLISHED.


                                                  LUI, J.
We concur:


       CHANEY, Acting P. J.


       JOHNSON, J.




                                             5